Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a joining system comprising the all the combination and having particularly wherein a blocking group of each front and rear joining unit is arranged attached beneath a thickness of the bottom, the at least one front joining unit providing an actuation and supporting member towards the at least one rear joining unit, and wherein the blocking group provides a grub screw inserted in a casing and caused to slide by a conical pinion-rack system to be received in a housing of a pin forming part of the connection group as recited in claim 1; or having particularly a blocking group of each front and rear joining unit arranged attached beneath a thickness of the bottom of the furniture, the at least one front joining unit Page 4 of 6S/N 16/307,162Response to Office Actionproviding an actuation and supporting member towards the at least one rear joining unit, wherein the blocking group provides a worm screw - toothed wheel pair positioned in a body, associated under the bottom, which causes a second screw  to slide, the second screw being engaged in a housing of a pin forming part of the connection group as recited in independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc